DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 9/30/2021 has been entered.  Claims 3 and 5 have been canceled.  Applicant’s amendment and corresponding arguments, see Pages 05-06, with respect to claim 1 has been fully considered and is persuasive.  The rejection of the claim has been withdrawn.
Allowable Subject Matter
Claims 1-2, 4 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requ
“…loading by pressure the rear plastic carrier element at least during the production of the upper layer on the rear plastic carrier element and in the direction of the upper layer to be produced on the front, visible side, the pressure counteracting the process pressure during the overmolding with the plastic, and preventing the curving of the rear plastic carrier element which retains its initial form, and 
wherein the pressure is produced by compressed gas, which is pressed into a cavity between an upper tool and the rear plastic carrier element, wherein the compressed gas is in direct contact with the rear plastic carrier;...”

	The closest prior art of record Cowelchuk (US 2006/0099395 A1), discloses a method for producing a decorative part (trim assembly 10 in Figure 2) with a rear plastic carrier element (substrate member 14) which is overmoulded in a casting tool (mold 44 in Figures 6-8; paragraph 0026, substrate member is retained in the mold so that the cover member may be formed or molded directly by overmolding).  The method comprises: providing the casting tool (mold 44) with the rear plastic carrier element having an initial form (14 in Figure 6); fixing and loading the rear plastic carrier element by pressure in the casting tool (Figure 6); and at least during the production of an upper layer (cover member 40) on the rear plastic carrier element.  Likewise, the pressure counteracts the process pressure during the overmolding and prevents the curving of the rear plastic carrier element which retains its initial form (as shown in Figures 6-8, substrate member retains its form during overmolding).  However, Cowelchuk neither discloses the pressure counteracting the process pressure is compressed gas nor said gas being pressed into a cavity between an upper tool and the rear plastic carrier element, and being in direct contact with the rear plastic carrier.  In fact, Cowelchuk discloses the counteracting pressure on the substrate member is supplied by the compression of the first mold portion (46a) against the complementary mold (46d).  Hence, the substrate member retains its form due to being abutted directed against the surface of the first mold portion (as shown in in Figures 6-8).

	Applicant argues, see Pages 05-06, the combination of Cowelchuk and Biewer is improper; specifically, with regards to the function of membrane disclosed by Biewer.  Applicant asserts the membrane is a critical component of the invention disclosed by Biewer; explicitly to the molding die (as opposed to being an integral component of the formed article in both Cowelchuk and the claimed invention).  In so much as membrane relates to a component of the molding die, Examiner agrees.  As showing in Figures 2-4 and described in paragraphs [0007 and 0026-0027], the membrane “is an integral element of the forming die and is able to deform elastically so that the volume of the forming cavity is variable”.  Hence, the membrane is attached thereto to the upper tool (18) of the molding die and does not form an overmolded article.  Likewise, the membrane functionally does not retain its form during the process (paragraph 0026, membrane of a flexible material; paragraph 0031, membrane bends downwards…pump is driven periodically and causes the membrane to swing periodically).  Hence, one would not look to Biewer to address the deficiencies of Cowelchuk.  Furthermore, as discussed above, Cowelchuk discloses the substrate member (14) retains its form due to physically compression with the first mold portion (e.g. being abutted directed against the surface of the first mold portion).  Hence, one of ordinary skill would neither benefit from, nor have a reason for, providing a cavity of compressed gas to prevent deformation of the substrate 
Claims 2, 4 and 6-11 are allowable at least for depending on claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        3/17/2022


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741